Case 1:21-cv-01893-TWP-DLP Document 1-1 Filed 06/27/21 Page 1 of 1 PagelD #: 8

Delaware County Sheriff's Office
Receipt For Property

 

The following items of f property have been seized as evidence or to be processed as evidence in a criminal
investigationassoniatead withithe case number listed below. The items seized may be returned to the known
owner after precessing, or at a time authorized by the Court where any charges may be filed.

   

 

 

WEL SS Dek Ctogar 9
: LX] AM ie
DATE: 5708/21/2018 53, ME: 1200 Pa LOCATION: 2706 W Moore Road
cre ipa ite MEFICER: William M. Corry PE 430
CCl ee
OWNER; . Austin Vorhees TX 7654806508"

 

ADDRESS: 2706 W Moore Road _.

ITEMS SEIZED

|. Smith and Wesson Model 15 serial number TE52844
2. Stevens 12 gauge shotgun model 94 serial number a297433
- ee model 88 12 gauge shotgun serial number mv 67963x

4. ‘oe Arms model 93 - 17 hmr serial number 2225373

4

5. - Martin: Mode! 336 30-30 serial number MR45858E
Re Ey,

6 Stevens 22 Ir with unknown serial number stamped 458 on receiver

A!

7. Marin 22 caliber a 60 serial number MM624 15K

lu amd’ ¢ i

8, Black case-withswo ‘@2:magazines with 10 rounds in one mag
AESS SH ion)

9. ltem 8 continued ‘Smith and Wesson Mode! 22 serial hhhO891

stgsi f

10. One black pmag stamped .556/29 .223 green tip rounds

 

 

 

OFFICER SIGNATURE: LES “"Z_William M. Cory DATE: 98/22/2018
OWNER SIGNATU RE: DATE:
-MAY BE RETURNED AFTER PROCESSING [J HOLD AS EVIDENCE Cc

Sate CLEPIND ist
